Title: [Notes of Debates in the Continental Congress, 6 September 1774.]
From: Adams, John
To: 


       Mr. Henry. Government is dissolved. Fleets and Armies and the present State of Things shew that Government is dissolved.—Where are your Land Marks? your Boundaries of Colonies.
       We are in a State of Nature, Sir. I did propose that a Scale should be laid down. That Part of N. America which was once Mass. Bay, and that Part which was once Virginia, ought to be considered as having a Weight. Will not People complain, 10,000 People Virginians have not outweighed 1000 others.
       I will submit however. I am determined to submit if I am overruled.
       A worthy Gentleman (Ego) near me, seemed to admit the Necessity of obtaining a more Adequate Representation.
       I hope future Ages will quote our Proceedings with Applause. It is one of the great Duties of the democratical Part of the Constitution to keep itself pure. It is known in my Province, that some other Colonies are not so numerous or rich as they are. I am for giving all the Satisfaction in my Power.
       The Distinctions between Virginians, Pensylvanians, New Yorkers and New Englanders, are no more.
       I am not a Virginian, but an American.
       Slaves are to be thrown out of the Question, and if the freemen can be represented according to their Numbers I am satisfyed.
       Mr. Lynch. I differ in one Point from the Gentleman from Virginia, that is in thinking that Numbers only ought to determine the Weight of Colonies. I think that Property ought to be considered, and that it ought to be a compound of Numbers and Property, that should determine the Weight of the Colonies.
       I think it cannot be now settled.
       Mr. Rutledge. We have no legal Authority and Obedience to our Determinations will only follow the reasonableness, the apparent Utility, and Necessity of the Measures We adopt. We have no coercive or legislative Authority. Our Constitutents are bound only in Honour, to observe our Determinations.
       Govr. Ward. There are a great Number of Counties in Virginia, very unequal in Point of Wealth and Numbers, yet each has a Right to send 2 Members.
       Mr. Lee. But one Reason, which prevails with me, and that is that we are not at this Time provided with proper Materials. I am afraid We are not.
       Mr. Gadsden. I cant see any Way of voting but by Colonies.
       Coll. Bland. I agree with the Gentleman (Ego) who spoke near me, that We are not at present provided with Materials to ascertain the Importance of each Colony. The Question is whether the Rights and Liberties of America shall be contended for, or given up to arbitrary Power.
       Mr. Pendleton. If the Committee should find themselves unable to ascertain the Weight of the Colonies, by their Numbers and Property, they will report this, and this will lay the Foundation for the Congress to take some other Steps to procure Evidence of Numbers and Property at some future Time.
       Mr. Henry. I agree that authentic Accounts cannot be had—if by Authenticity is meant, attestations of officers of the Crown.
       I go upon the Supposition, that Government is at an End. All Distinctions are thrown down. All America is all thrown into one Mass. We must aim at the Minutiae of Rectitude.
       Mr. Jay. Could I suppose, that We came to frame an American Constitution, instead of indeavouring to correct the faults in an old one—I cant yet think that all Government is at an End. The Measure of arbitrary Power is not full, and I think it must run over, before We undertake to frame a new Constitution.
       To the Virtue, Spirit, and Abilities of Virginia We owe much—I should always therefore from Inclination as well as Justice, be for giving Virginia its full Weight.
       I am not clear that We ought not to be bound by a Majority tho ever so small, but I only mentioned it, as a Matter of Danger, worthy of Consideration.
      